DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Applications 62/568,284 and 62/568,287 both filed Octobers 4th, 2017.
Information Disclosure Statement
The information disclosure statements filed 4/25/2019, 7/26/2019, and 8/31/2021 have been considered. 
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any reference in the IDS which they believe may be of relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show connector 1506 in fig. 15A and fasteners 1710A-C in figs 17A/17B as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because fig. 16 is mislabeled. The reference numbers in the specification do not match the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “Taxol or paclitaxel” in lines 1-2, however Taxol and paclitaxel are the same drug since Taxol is the brand name for paclitaxel.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5-8, 11, 12, and 13 contains the trademark/trade name u/RFE®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ultra-low radio frequency energy signals (as defined by the specification to be from (0 Hz to 22 Hz) and, accordingly, the identification/description is indefinite.
Dependent claims 3 and 4 inherit this deficiency from claim 1 and claims 9, 10, and 14-16 inherit this deficiency from claim 8.
Claim 2 contains the trademark/trade name Nativis Voyager®.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In the present case, the trademark/trade name is used to identify/describe a system comprised of a battery-operated controller, an electromagnetic coil, and a battery charger and, accordingly, the identification/description is indefinite.
Claim 3 recites “administering the subject a chemotherapy or an inti-angiogenic therapy or other cancer therapy”; it is unclear what “other cancer therapy” means in the context of this claim. Currently the claim covers all cancer therapies, even those that are not yet envisioned. Therefore, the claim is indefinite.
Claim 4 inherit this deficiency. 
Claim 4 contains the trademark/trade name Avastin®.    The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.    In the present case, the trademark/trade name is used to identify/describe Bevacizumab (a vascular endothelial growth factor blocker) and, accordingly, the identification/description is indefinite.
Claim 12 recites “wherein the subject does not exhibit any serious adverse events”; it is unclear what events are defined by this claim because a serious event for one subject may not be a serious event for another subject.
Claim 13 recites “the one or more u/RFE® signals are derived from a mitotic inhibitor or an siRNA molecule; it is unclear how the signals are derived from mitotic inhibitors or siRNA molecules. There appears to be missing steps that are necessary to obtain said derived signal. 
Claims 14-16 inherit this deficiency.   
Claim 15 contains the trademark/trade name Taxol®.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In the present case, the trademark/trade name is used to identify/describe paclitaxel (a taxane) and, accordingly, the identification/description is indefinite.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Butters et al. (US 2016/0030761 A1) herein after Butters.
Regarding claim 1, Butters teaches a method of treating glioblastoma or recurrent glioblastoma in a subject comprising administering to the subject one or more u/RFE® signals (Para [0066] “FIG. 18 is a chart 1800 comparing tumor volume of control mouse subjects to treated mouse subjects in a mouse study model. In the study, 10 tumors, U87 glioblastoma multiforme human cell line solid tumors in mice, were monitored in each of the control group and the treated group. As part of the study, no treatment was administered to the control group, and a system similar to the therapy system 100 delivered drug-simulating signals or radio frequency energy signals to the treatment group” and Para [0063] “at block 1610 the electromagnetic transducer generates a magnetic signal directed to an area of the patient to be treated. The magnetic signal is representative of the therapeutic signal stored at the signal generator. According to various implementations, the magnetic signal has a frequency in the range of 1 Hz to 22 kHz”).
Regarding claim 2, Butters teaches wherein the one or more u/RFE® signals are administered using the Nativis Voyager® system (fig. 2).
Examiner notes that Nativis Voyager is a trademark for a system that includes a battery-operated controller, an electromagnetic coil, and a battery charger as described in the instant specification. Fig. 2 of Butters has each of these features.
Regarding claim 8, Butters teaches a method of treating newly diagnosed glioblastoma in a subject comprising administering to the subject one or more u/RFE® signals (Para [0066] “FIG. 18 is a chart 1800 comparing tumor volume of control mouse subjects to treated mouse subjects in a mouse study model. In the study, 10 tumors, U87 glioblastoma multiforme human cell line solid tumors in mice, were monitored in each of the control group and the treated group. As part of the study, no treatment was administered to the control group, and a system similar to the therapy system 100 delivered drug-simulating signals or radio frequency energy signals to the treatment group” and Para [0063] “at block 1610 the electromagnetic transducer generates a magnetic signal directed to an area of the patient to be treated. The magnetic signal is representative of the therapeutic signal stored at the signal generator. According to various implementations, the magnetic signal has a frequency in the range of 1 Hz to 22 kHz”).
Regarding claim 8, in light of the 112(b) indefiniteness rejection, Butter further teaches wherein the subject does not exhibit any serious adverse events attributable to the u/RFE® signal after administration of the one or more u/RFE® signals (Para [0063] “at block 1610 the electromagnetic transducer generates a magnetic signal directed to an area of the patient to be treated. The magnetic signal is representative of the therapeutic signal stored at the signal generator. According to various implementations, the magnetic signal has a frequency in the range of 1 Hz to 22 kHz”: Examiner respectfully submits that because the frequency range of the administered therapy of the prior art is the exact same range of the frequencies of the prior art then the resulting therapy will not produce serious adverse events).
Regarding claims 13-16,in light of the 112(b) indefiniteness rejection, Butters further teaches wherein each of the one or more u/RFE® signals are derived from a mitotic inhibitor or an siRNA molecule, wherein the mitotic inhibitor is a taxane-derivative, wherein the taxane-derivative is Taxol or paclitaxel, wherein the siRNA molecule is an siRNA molecule targeting CTLA-4 or PD-1 (Para [0063] “at block 1610 the electromagnetic transducer generates a magnetic signal directed to an area of the patient to be treated. The magnetic signal is representative of the therapeutic signal stored at the signal generator. According to various implementations, the magnetic signal has a frequency in the range of 1 Hz to 22 kHz”: Examiner respectfully submits that because the range of frequencies of the prior art and the instant invention are the same, then the signals produced will be derived from either a mitotic inhibitor or an siRNA molecule, the mitotic inhibitor being a taxane-derivative (e.g. paclitaxel) and, the siRNA molecule is an siRNA molecule targeting CTLA-4 or PD-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Butters and Hadjipanayis (US 2016/0008466 A1).
Regarding claims 3 and 4, Butters teaches the method of claim 1, but does not explicitly teach that the method further includes administering to the subject a chemotherapy or an anti-angiogenic therapy or other cancer therapy, wherein the anti-angiogenic therapy is Avastin.
However, Hadjipanayis discloses in a treatment for glioblastoma, administering to the subject a chemotherapy or an anti-angiogenic therapy or other cancer therapy, wherein the anti-angiogenic therapy is Avastin (Para [0125] “The U.S. Food and Drug Administration approved Avastin (bevacizumab) to treat patients with glioblastoma at progression after standard therapy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Butters to further include administering to the subject a chemotherapy or an anti-angiogenic therapy or other cancer therapy, wherein the anti-angiogenic therapy is Avastin as is disclosed by Hadjipanayis because doing so would further treat glioblastoma at progression and is recognized by the FDA to provide benefit.
Regarding claims 8-10, Butters teaches the method of claim 8, but does not explicitly disclose a method wherein the subject is also being treated with a chemotherapy or radiotherapy, wherein the treatment with chemotherapy further comprises administering temozolomide to the subject, wherein the temozolomide is administered to the subject before, during, and/or after administration of the one or more u/RFE® signals.
However, Hadjipanayis discloses wherein the subject is also being treated with a chemotherapy or radiotherapy (Para [0125] “Treatment of glioblastoma includes chemotherapy during and after radiotherapy. On average, chemotherapy after surgery and radiotherapy can initially reduce the tumor size”), wherein the treatment with chemotherapy further comprises administering temozolomide to the subject (Para [0125] “The use of temozolomide both during radiotherapy and for six months post radiotherapy results in a significant increase in median survival with minimal additional toxicity. This treatment regime is now standard for most cases of glioblastoma where the patient is not enrolled in a clinical trial. Temozolomide seems to work by sensitizing the tumor cells to radiation.”), wherein the temozolomide is administered to the subject before, during, and/or after administration of the one or more u/RFE® signals (Examiner respectfully submits that because the limitation recites “before, during and/or after” the limitation means administration of temozolomide occurs at any time during treatment, thus any treatment using temozolomide reads on the limitation).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Butters in view of Mishelevich (US 2013/0281890 A1).
Regarding claims 5-7, Butters teaches the method of claim 1, but does not explicitly teach wherein the one or more u/RFE® signals further comprises two signals, three signals, and/or three or more signals.
However, Mishelevich discloses in a neuromodulation device using stimulation (Para [0606] from 5 Hz to 20 Hz) to produce one or more u/RFE® signals further comprises two signals, three signals, and/or three or more signals (Para [0606] “FIG. 42B illustrates examples of an individual pulse singlet 125 as well as pulse sets pulse pair 130, pulse triplet 135, and pulse quadruplet 140”).
Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to have modified the method of Butter to further include the production of two, three or three or more signals as is disclosed by Mishelevich because doing so would allow repeated treatments to the diseased area thereby increasing the amount of therapeutic dosage for treatment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pell et al. (US 2017/0291036 A1) relates to a transcranial stimulation system used in a glioblastoma trial using a frequency of 1 Hz to treat the tumor (see para [0039]).
Schroeppel et al. (US 2004/0254618 A1) relates to using electrical stimulation in combination with drug therapy (see para [0006]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792